SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO . Commission file number: 000-28015 TREATY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 86-0884116 (State or other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 201 St. Charles Ave., Suite 2558 New Orleans, LA 70170 (Address of principal executive offices) (504) 599-5684 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act). Yes o No þ The number of shares of the registrant’s common stock outstanding as of June 20, 2012, was 737,449,069. TREATY ENERGY CORPORATION FORM 10-Q INDEX PART I – FINANCIAL INFORMATION 3 Item 1 – Financial Statements 3 Item 2 - Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 19 Item 3 - Quantitive And Qualitative Disclosures About Market Risk 20 Item 4 – Controls and Procedures 20 PART II – OTHER INFORMATION 22 Item 1 – Legal Proceedings 22 Item 1A – Risk Factors 22 Item 2 - Unregistered Sales of Equity Securities 23 Item 3 – Defaults Upon Senior Securities 23 Item 4 - Submission of Matters to a Vote of Security Holders 23 Item 5 – Other Information 23 Item 6 – Exhibits 24 SIGNATURES 25 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS TREATY ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS March 31, 2012 December 31, (Unaudited) ASSETS Cash and equivalents $ $ Accounts receivable Total current assets Oil and gas properties (successful efforts) Oil and gas properties (unproved) Oilfield support equipment Less: accumulated depreciation, depletion and amortization ) ) Net oil and gas properties and support equipment Property, plant and equipment, net Other Assets Carved out interest, net TOTAL ASSETS $ $ LIABILITIES Accounts payable and accrued liabilities $ $ Notes and accrued interest payable Cash Call Liability - Purchase Option Liability Total current liabilities Deferred revenue Asset retirement obligation TOTAL LIABILITIES $ $ Convertible Redeemable Class A Preferred Stock (12,000 issued and outstanding at March 31, 2012 and December 31, 2011, respectively, $5 redemption value ) The accompanying notes are an integral part of these consolidated financial statements. 3 TREATY ENERGY CORPORATION CONSOLIDATED BALANCE SHEETS (Continued) March 31, 2012 December 31, (Unaudited) STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock - par value $0.001, 50 million shares authorized, none issued or outstanding at March 31, 2012 and December 31, 2011 - - Common stock – par value $0.001, 750 million shares authorized, 746,449,069issuedat March 31, 2012 and December 31, 2011, and 737,449,069 shares outstandingat March 31, 2012 and December 31, 2011, respectively Treasury Stock ) ) Additional paid in capital Common stock payable Accumulated loss - pre exploration stage ) ) Accumulated loss ) ) Accumulated other comprehensive income Total stockholders' equity (deficit) ) ) Non-Controlling Interest ) ) Total Controlled Stockholder's equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 TREATY ENERGY CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 3 (Unaudited) (Unaudited) REVENUES Oil and gas revenues $
